         Case 1:18-cv-10224-ER Document 30 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SIOBHAN FENTON, individually
and on behalf of all others similarly
situated,
                              Plaintiﬀ,                           ORDER
                – against –                                 18 Civ. 10224 (ER)

CRITERION WORLDWIDE and
LEWIS MORTON,
                              Defendants.


RAMOS, D.J.:

         On March 27, 2020, the Court granted Criterion's motion to compel arbitration

and stayed this case. �e Court has received no information regarding the status of the

arbitration since that time. Accordingly, the parties are directed to submit a joint status

report by November 1, 2020.


It is SO ORDERED.


Dated:     October 2, 2020
           New York, New York

                                                          EDGARDO RAMOS, U.S.D.J.
